Citation Nr: 0916285	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for the residuals of a 
shrapnel wound of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had recognized service from April 1945 to 
October 1945.  According to information provided by the 
National Personnel Records Center, the appellant had 
recognized guerrilla service from April to October 1945 and 
one day of regular Philippine Army Service in October 1945.  
He was not shown to have been in a prisoner of war status. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 and a September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied entitlement to service connection for sensorineural 
hearing loss, and residuals of a shrapnel wound of the left 
leg.  The Board remanded these claims in October 2008.

The appellant presented testimony at a personal hearing in 
July 2008 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.

2.  The Veteran's residuals of a shrapnel wound of the left 
leg existed at the time of his entry into service and did not 
permanently increase in severity during his period of 
service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The Veteran's shrapnel wound of the left leg existed 
prior to service and was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service records show that an undated certificate of discharge 
for the Veteran pursuant to authority of an April 8, 1945 
letter indicates that he as a civilian guerrilla had 
requested discharge.  The Veteran's physical condition at the 
time of discharge was good.  No disability was shown.  

A personnel record dated in September 1945 includes the 
report of a physical examination which found no 
musculoskeletal defects.  No results of laboratory 
examinations were shown.  There were no remarks provided in a 
section on defects not sufficiently described above.  He was 
found mentally and physically qualified for service in the 
Army of the Philippines. 

Evidence of record shows that an affidavit signed by the 
Veteran in September 1945 indicates that he incurred no 
wounds or illnesses.  He was part of "K" Company 2nd 
Battalion, 1st Right Bicol Brigade.  The Veteran's affidavit 
for Philippine Army Personnel shows the appellant was a 
civilian guerrilla assigned to D Company, 55th Infantry 
Battalion, 52nd Division.  In the designated space to record 
wounds and illness incurred, the entry is "None".  The 
appellant signed the affidavit in March 1947.  

Bialteral Sensorineural Hearing Loss

The Veteran claims that partial loss of hearing is due to his 
exposure to grenade and mortar explosions during the war, 
while harassing the Japanese Army in the mountains of 
Camalig, Albay.  He recalled that his squad was attached to a 
mortar company which used mortars and grenades against the 
enemies.  The Veteran claims that after the war he realized 
that his hearing was failing when he was asked why he was 
talking in a loud voice and volume.  

The Veteran's spouse testified at the July 2008 hearing that 
when she met the appellant in approximately 1960, he was 
already hard of hearing.  An audiology examination in 
February 2006 revealed that the Veteran had bilateral 
moderate sensorineural hearing loss.  An April 2006 statement 
from a private physician indicated that the Veteran had been 
examined in February 2006 and found to have presbycusis.  The 
Veteran is competent to state that he was exposed to acoustic 
trauma in service, and experienced continuity of 
symptomatology since service.  There is medical evidence of a 
current bilateral sensorineural hearing loss.  Thus, a VA 
medical examination and opinion are necessary before the 
claim may be fairly adjudicated.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As stated above, since the Veteran's ears were found to be 
within normal limits on separation and there were no recorded 
complaints involving ears during a three-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
bilateral sensorineural hearing loss.  38 C.F.R. § 3.303(b).  

Private treatment records from February 2006 to April 2006 
show that the Veteran had decreased hearing.  The Veteran was 
recommended to get hearing aids. However, the records do not 
show that any bilateral hearing loss was incurred in or 
aggravated by service.  

The Veteran underwent a VA audio examination in January 2009.  
The Veteran complained that he began to encounter problems 
with his hearing 10 years prior to the examination.  The 
Veteran was diagnosed with bilateral sensorineural hearing 
loss that was deemed to be moderately severe with poor speech 
discrimination and normal middle ear pressure.  Upon his 
review of the file, the examiner could not find any evidence 
of audiology testing prior to 2006, but noted that there was 
no history of head or ear trauma.  The Veteran was noted to 
have presbycusis.  The examiner opined that the Veteran's 
hearing loss was associated with his aging or presbycusis, 
and was not likely related to noise exposure.  The examiner 
stated that, if the Veteran experienced hearing problems, 
then he would have been subjected to a more thorough 
examination after service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current bilateral sensorineural hearing loss.  There is no 
competent medical opinion of record relating the Veteran's 
bilateral sensorineural hearing loss to his service or any 
event in service.  The only medical opinion addressing the 
matter found a relationship between any bilateral 
sensorineural hearing loss and the Veteran's service to be 
unlikely.

The Veteran contends that his current bilateral sensorineural 
hearing loss is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's bilateral sensorineural hearing loss is in 
April 2006, approximately 61 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's 
bilateral sensorineural hearing loss developed in service or 
is due to any event or injury in service.  Therefore, the 
Board concludes that bilateral sensorineural hearing loss was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Residuals of a Shrapnel Wound of the Left Leg

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. §  1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (the presumption of aggravation created by § 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
In addition, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service-connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

The Veteran claims that he was injured with a fragment of 
shrapnel from a mortar because his squad was attached to a 
mortar company in Albay while harassing the Japanese in the 
mountains.  He suffered a shrapnel wound and leg injury which 
happened during an encounter with the Japanese Imperial Army 
in the mountains of Camalig, Albay.  There were no medicines 
or doctors in the field and he just let it dry on its own 
course.  The Veteran went on and fought the Japanese until 
liberation.  

The Veteran testified in July 2008 and demonstrated a claimed 
residual from the shrapnel wound which was described for the 
record as on the upper inner left leg right below the knee.  
The Veteran testified that he did not understand what he was 
signing when he signed his discharge paper.  

The Board previously found that the Veteran was competent to 
state that he suffered a shrapnel wound in service during an 
encounter with the enemy and his lay testimony was sufficient 
to indicate that a current disability may be associated with 
military service as the symptoms are capable of lay 
observation.  The Board remanded the claim for an examination 
to determine whether the Veteran had a current disability and 
whether such disability was related to a service injury.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran underwent a VA scars examination in December 
2008.  The examiner noted that the Veteran had an injury on 
the left leg in 1943 during an enemy encounter in Albay.  He 
treated the wound himself and did not report the incident.  
The examiner opined that it is at least as likely as not that 
the healed scar on his left leg was a residual of his 
shrapnel wound.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current residuals of shrapnel wound.  The VA examination 
revealed that the Veteran had an injury to his left leg in 
1943, prior to active duty. 

In order to establish service connection by aggravation, 
there must be objective evidence of worsening of a pre-
existing condition during service.  No evidence has been 
presented or found that the condition permanently worsened as 
a result of or during the Veteran's service.  Moreover, the 
medical evidence clearly shows that the Veteran's residuals 
of shrapnel wound pre-existed service and did not permanently 
increase during service.  Therefore, the Board finds that the 
weight of the evidence in this case is against finding that 
the Veteran's pre-existing residuals of shrapnel wound 
permanently worsened, or were aggravated, during service. 

The Veteran contends that his current residuals of shrapnel 
wound are related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's 
residuals of shrapnel wound developed in service, were 
aggravated by service or are due to any event or injury in 
service.  Therefore, the Board concludes that the residuals 
of shrapnel wound were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2006, August 2008 
and November 2008; rating decisions in August 2008 and 
September 2008; and a statement of the case in March 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the April 2005 statement of the case.  The 
Veteran received additional notice in March 2006.  However, 
the Board finds that the issuance of an additional 
supplemental statement of the case is not required because no 
evidence has been submitted subsequent to the March 2009 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37 (2008).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.  

Entitlement to service connection for residuals of shrapnel 
wound of the left leg is denied.  





____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


